 Inthe Matter of'CLARKSVILLEMANUFACTURINGCOMPANYandAMAL-GAMATEDCLOTHINGWORKERSOF AMERICA(C.I.0.)Case No. 10-R-987SUPPLEMENTAL DECISIONSECOND DIRECTION OF ELECTIONANDORDERJuly 21, 1944On November 9, ,19431 pursuant to the Decision and.Direction ofby secret ballot'was conducted under the direction and supervision oftheRegional Director for the Tenth Region (Atlanta, Georgia).Thereafter, on November 10, 1943, in accordance with the Rules andRegulations of the Board,2 a Report on Qrdered Election' was issuedand served upon the parties.The report shows that of the approx-imately 275 eligible voters, 249 cast valid ballots, of which 72 were forA. F. of I.: herein called-,the United;'and 172 were 'against said unions.Ten ballots' were challenged.On November 43, 1943,'the Amalgamated filed Objections to saidElection. Report and' to any determination of representatives basedupon the results thereof. 'On December 30,'1943, following an Inves-tigation,' the Regional Director issued, a Report on Objections to,theelection, in which he found that the Objections raised material andsubstantial issues.No exceptions were filed to the said Report.On February 12, 1944, the Board having, duly considered the. matterand ,determined that the Objections raised substantial and materialissues with respect to the election, issued an Order directing that thecasebe consolidated with Case No. 10-C-1373,3 and that a hearing beSaid hearing,^vas held,upon due notice1-_52N. L. R. 13"15M-Series 2, as amended$An unfair labor practice proceeding against the Company, initiated by charges filed byRegional Director 'on February 10, 1944.57 N: I^. R:.B., IQo.'100. ' - ^ ^,_;. ,,557, r558DECISIONS' OF NATIONAL LABOR RELATIONS BOARDat Clarksville, Tennessee, on February 28, 29, and March 1,1944, beforeCharles E.. Persons, Trial Examiner.The Board, the Company, andthe"Amalgamated appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, tointroduce evidence bearing on the issues, and. to file briefs with theBoard.'The Trial Examiner, on April 8,19445 issued his IntermediateReport in Case No. 10-C-1373 in which he found-that the Company,had interfered with, restrained, and coerced its employees in the exer-cise of rights guaranteed in Section'-7 of the National Labor RelationsAct and recommended that the Company 'post 'a notice advising theemployees of their rights.The Company has complied with therecommendations of the Trial Examiner.,On -July 12, 1944, all parties entered into a' stipulation, wherebythey agreed that the Board may set-aside the election held in thismatter on November 9, 1943, and order a new election without otheror further proceedings, which the parties expressly waived.TheBoard approves,' the stipulation of the parties, and in accordancetherewith'will set aside the election and. direct that a new election beheld among the employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of thisSupplemental' Decision, subject to the limitations and additions setforth in the Direction hereili.Case No. 1OLCL1373' and the instantcase will be severed.ORDER'The National Labor Relations Board hereby, orders that Case' No.In accordance with the stipulation of the parties, the National Laborproceeding on November 9, 1943, and the result thereof:SECOND DIRECT1ON OF ELECTIONBy virtue of-'and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c)'of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of the National LaborRelations Board Rules and Regulations-Series 3; it is herebyDIRECTED that, as part of the investigation to 'ascertain represent-atives for the purposes'of collective bargainiiig,With Clarksville Man-ufacturing Company, Clarksville, Tennessee,' an' election by-secretballot shall be conducted as early as possible', but not later than thirty*(30) days from the date of this Second Direction, under the'direetionand supervision of the Regional Director for the Tenth''Region, actingin this matter as agent' for the National Labor Relations Board, andsubject to Article III, Sections 10, and 11, of said, rules and, Regula- _CLARKSVILLE MANUFACTURING COMPANY559tions among the employees in the unit found appropriate in the Board'sDecision of October 20, 1943, who were employed during the pay-rollperiod immediately preceding the date of this Second Direction, in-eluding employees who did' not work during said pay-roll period -because they were ill'or on vacation or temporarily laid off, _and in-cluding employees in^ the armed'forces of the ,United States; who pre-sent-themselves in person at the polls; but excluding those employeeswho have since quit or have been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by Amalgamated ClothingWorkers of America; affiliated with the Congress of Industrial Organ-izations, or by United Garment Workers of America, affiliated with theAmerican Federation of Labor, for the purposes of collectivebargaining, or by neither.MR. GEIiARD D. REnLr.Y took no part-in the consideration of the aboveSupplemental Decision, Second Direction -of Election and Order.4-14 . j